Case 1:18-cv-02113-WTL-MJD Document 79 Filed 06/26/19 Page 1 of 2 PageID #: 611




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA


 Eszter Pryor, Logan Kline, Marissa
 Johnson and Jane Does 4-50, on behalf of
 themselves and all others similarly situated

                 Plaintiffs,

 vs.                                             Civil Case No. 1:18-CV-2113

 USA Diving, Inc.,

 and

 Will Bohonyi,

                  Defendants.



       NOTICE OF ERRATA RE WITHDRAWAL OF APPEARANCE AS COUNSEL FOR
                                PLAINTIFFS


        COMES NOW, Steve Estey, of Estey & Bomberger LLP, and hereby notifies the

 Court and all parties herein, that the Notice of his Withdrawal as counsel of record for

 Eszter Pryor, Logan Kline, Marissa Johnson and Jane Does 4-50 (“Plaintiffs”) in the

 above-captioned action, was filed in error and Stephen J. Estey remains counsel for

 plaintiffs in this action.

 Dated: June 26, 2019                     Respectfully submitted,

                                          /s/ Stephen J. Estey_____
                                          Stephen J. Estey
                                          Estey & Bomberger, LLP
                                          2869 India Street
                                          San Diego, CA 92103
                                          619-295-0035
                                          steve@estey-bomberger.com
                                          Attorney for Plaintiffs

                                       1
 NOTICE OF ERRATA RE WITHDRAWAL OF APPEARANCE                       CASE NO. 1:18-CV-2113
 
Case 1:18-cv-02113-WTL-MJD Document 79 Filed 06/26/19 Page 2 of 2 PageID #: 612



                           CERTIFICATE OF SERVICE

 It is hereby certified that a true and correct copy of NOTICE OF ERRATA RE
 WITHDRAWAL OF APPEARANCE AS COUNSEL FOR PLAINTIFFS was filed and
 served, via the CM/ECF system on June 26, 2019, on all counsel of record.


                                           (A duly signed original is available at the
                                           office of Estey & Bomberger, LLP


                                           By: /s/ Stephen J. Estey______
                                               Attorney for Plaintiffs




                                       2
 NOTICE OF ERRATA RE WITHDRAWAL OF APPEARANCE                  CASE NO. 1:18-CV-2113
 
